DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration is missing.
Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on  11/3/2020 and 11/7/2019 and 6/5/2019 and 2/12/2019 have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1,3-10,12-17,and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2017/0003482 A1) in view of Chen (9,810,882 B2).
 Regarding claim 1, Chen discloses (  refer to figure 1)  a camera lens group comprising, sequentially along an optical axis from an object side to an image side: a first lens (110), a second lens (120), a third lens (130), a fourth lens (140), a fifth lens (150), a sixth lens (160), and a seventh lens (170) having refractive powers (paragraph 0034-0040) , wherein, the second lens (120) has a positive refractive power , and an object-side surface of the second lens is a convex surface;  an object-side surface of the third lens is a convex surface, and a center thickness CT4 of the fourth lens on the optical axis and a center thickness CT5 of the fifth lens on the optical axis satisfy: CT4/CT5>1.5. (Paragraph 0081).
Chen discloses all of the claimed limitations except an image-side surface of the third lens is a concave surface and an image-side surface of the sixth lens is a concave surface and an image-side surface of the seventh lens is a concave surface.
However, Chen  et al (‘882) discloses an image-side surface of the third lens is a concave surface  (S6) and an image-side surface of the sixth lens is a concave surface and an image-side surface (S12) of the seventh lens is a concave surface (S13) (figure 3).
It would have been obvious to modify Chen a camera lens group with Chen (‘882) teaching an image-side surface of the third lens is a concave surface and an image-side surface of the sixth lens is a concave surface and an image-side surface of the seventh lens is a concave surface for the purpose correcting various aberrations can be achieved Chen (‘882).


 Regarding claim 3, Chen discloses wherein an effective focal length f2 of the second lens and the total effective focal length f of the camera lens group satisfy: 0.5<f2/f<1.5 (TABLE 1, f2/f1=1.41).  
 Regarding claim 4, Chen discloses  wherein the seventh lens has a negative refractive power, and an effective focal length f7 of the seventh lens and an effective focal length f2 of the second lens satisfy: -1.5<f7/f2<-0.5  (TABLE 3 f7/f2= -1.29).  
 Regarding claim 5, Chen discloses wherein a radius of curvature R6 of the image-side surface of the third lens and a radius of curvature R4 of an image-side surface of the second lens satisfy: -0.5<R6/R4<0.8 (TABLE 3). 
Regarding claim 6, Chen discloses  wherein a radius of curvature R7 of an object-side surface of the fourth lens and a radius of curvature R8 of an image- side surface of the fourth lens satisfy: 0<(R7+R8)/(R7-R8)≤1.5 (TABLE 3).[AltContent: rect] 
 Regarding claim 7, Chen discloses wherein a total effective focal length f of the camera lens group and a radius of curvature R9 of an object-side surface of the fifth lens satisfy: -3.5<f/R9<0.5 (TABLE 3) 
 Regarding claim 8, Chen discloses wherein an effective focal length f5 of the fifth lens and a radius of curvature R10 of an image-side surface of the fifth lens satisfy: -2<f5/R10<22 (TABLE 3). 
 Regarding claim 9, wherein a radius of curvature R11 of the object-side surface of the sixth lens and a radius of curvature R12 of the image-side surface of the sixth lens satisfy: 1.5<│R11+R12│/│ R11-R12│<3.5 (TABLE 3).

Regarding claim 12, wherein a sum of center thickness ∑CT of each of the first lens to the seventh lens on the optical axis and an axial distance TTL from an object side surface to the first lens to an image plane of the camera lens group satisfy:0.5≤∑CT/TTL≤0.7   (7th embodiment).  
Regarding claim 13, wherein an axial distance TTL from an object-side surface of the first lens to an image plane of the camera lens group and half of a diagonal length ImgH of an effective pixel area on the image plane of the camera lens group satisfy: TTL/ImgH  ≤1.60 (TABLE 10).
Regarding claim 14, Chen discloses (  refer to figure 1) a  camera lens group comprising, sequentially along an optical axis from an object side to an image side: a  first lens (110), a second lens (120), a third lens (130), a fourth lens (140), a fifth lens (150), a sixth lens (160), and a seventh lens (170) having refractive powers (paragraph 0034-0040) wherein, an object-side surface of the second lens is a convex surface;  an object-side surface of the third lens is a convex surface, and sixth  lens is a convex surface, and an effective focal length f4 of the fourth lens and an effective focal length f6 of the sixth lens satisfy:  0.5<f4/f6<2 (Paragraph 0081).
Chen discloses all of the claimed limitations except an image-side surface of the third lens is a concave surface and an image-side surface of the sixth lens is a concave surface and an image-side surface of the seventh lens is a concave surface.

It would have been obvious to modify Chen a camera lens group with Chen (‘882) teaching an image-side surface of the third lens is a concave surface and an image-side surface of the sixth lens is a concave surface and an image-side surface of the seventh lens is a concave surface for the purpose correcting various aberrations can be achieved Chen (‘882). 
Regarding claim 15, Chen discloses wherein an effective focal length f2 of the second lens and a total effective focal length f of the camera lens group satisfy: 0.5<f2/f<1.5 (TABLE 1, f2/f1=1.41).   
Regarding claim 16, Chen discloses   wherein the seventh lens has a negative refractive power, and an effective focal length f7 of the seventh lens and an effective focal length f2 of the second lens satisfy: -1.5<f7/f2<-0.5 (TABLE 3 f7/f2= -1.29).    
Regarding claim 17, Chen discloses    wherein a radius of curvature R6 of the image-side surface of the third lens and a radius of curvature R4 of an image-side surface of the second lens satisfy: -0.5<R6/R4<0.8 (TABLE 3).  
Regarding claim 19, wherein a sum of center thickness ∑CT of each of the first lens to the seventh lens on the optical axis and an axial distance TTL from an object side surface to the first lens to an image plane of the camera lens group satisfy:0.5≤∑CT/TTL≤0.7     
s 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2017/0003482 A1) in view of Chen (9,810,882 B2) further in view of Yang (2018/0364454 A1).
Regarding claims 2  depends on claim 1, and claim 18 depends on claim 14, Chen(“482) in view of Chen (“882) discloses all of the claimed limitations except wherein a total effective focal length f of the camera lens group and an entrance pupil diameter EPD of the camera lens group satisfy: f/EPD<1.65. 
Yang discloses a total effective focal length f of the camera lens group and an entrance pupil diameter EPD of the camera lens group satisfy: f/EPD<1.65 (TABLE 1, i.e., FNO=f/EPD =1.43).
It would have been obvious to one of ordinary skill in the art at the time invention was made to  teaching FNO value in to the Chen camera lens will satisfy the equation and  electronic device will aforementioned image capturing unit  as taught by Yang (paragraph 0008).
Allowable Subject Matter
5.    Claim 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.   The following is a statement of reasons for the indication of allowable subject matter: wherein a spacing distance T67 between the sixth lens and the seventh lens on the optical axis and a spacing distance T56 between the fifth lens and the sixth lens on the optical axis satisfy: 4<T67/T56<14.  

Conclusion
7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.